United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-2948
                                    ___________

German Zacarias Vasquez,                  *
                                          *
             Petitioner,                  *
                                          *   Petition for Review of
      v.                                  *   an Order of the Board
                                          *   of Immigration Appeals.
Michael B. Mukasey,                       *
Attorney General,                         *   [UNPUBLISHED]
                                          *
             Respondent.                  *

                                    ___________

                              Submitted: December 1, 2008
                                 Filed: January 7, 2009
                                  ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Guatemalan citizen German Zacarias Vasquez petitions for review of an order
of the Board of Immigration Appeals (BIA) which affirmed an Immigration Judge’s
(IJ’s) denial of his application for asylum and withholding of removal. Having
carefully reviewed the record, we deny the petition. See Carmenatte-Lopez v.
Mukasey, 518 F.3d 540, 541 (8th Cir. 2008) (standard of review).

      We conclude that, given Vasquez’s asserted bases for asylum and the record
below, substantial evidence supports the IJ’s conclusion that Vasquez did not establish
past persecution or a well-founded fear of future persecution on account of a protected
ground. See INS v. Elias-Zacarias, 502 U.S. 478, 479-80, 482-84 (1992) (upholding
denial of asylum to Guatemalan citizen who claimed to have fled guerilla forces
attempting to recruit him, as record did not show guerillas sought to recruit him based
on his political opinion; it is not sufficient that guerillas were attempting to fill their
ranks); Gomez v. Gonzales, 425 F.3d 543, 545-47 (8th Cir. 2005) (to reverse finding
that alleged persecution was not based on protected ground, record must compel
finding that protected ground motivated persecutors’ actions; asylum applicants
presented only conclusory allegation that soldiers’ motivation in beating them was
related to imputed political opinion, where soldiers said nothing about applicants’
political opinions and no other event supported such an imputation). Vasquez’s claim
for withholding of removal--which carries a more rigorous burden of
proof--necessarily fails as well. See Makatengkeng v. Gonzales, 495 F.3d 876, 885
(8th Cir. 2007).

      Vasquez’s remaining arguments provide no basis for granting his petition for
review, and accordingly we deny it.
                      ______________________________




                                           -2-